             Case 2:13-cr-00201-RSM Document 78 Filed 07/17/20 Page 1 of 1




 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   UNITED STATES OF AMERICA,                    )   NO. CR 13-201-RSM
                                                  )
 8                   Plaintiff,                   )
                                                  )   ORDER GRANTING STIPULATED
 9             vs.                                )   MOTION TO EXTEND DEADLINE
                                                  )   FOR DEFENDANT TO FILE REPLY
10   STEVEN ALEXANDER BOLDEN,                     )   BRIEF
                                                  )
11                   Defendant.                   )
                                                  )
12                                                )
13
14         THE COURT, having considered the stipulated motion to extend the deadline
15   for the defendant to file his reply brief, GRANTS the motion.
16         IT IS ORDERED that the deadline for the defendant to file his reply brief is
17   extended from July 17, 2020 to July 22, 2020. The Clerk of Court is directed to note the
18   motion for consideration July 22, 2020.
19         DONE this 17th day of July, 2020.
20
21                                               A
                                                 RICARDO S. MARTINEZ
22                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
23
24   Presented by:

25   s/ Jennifer E. Wellman
     Assistant Federal Public Defender
26
     Attorney for Steven Bolden

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING EXTENSION                                   1601 Fifth Avenue, Suite 700
       OF DEADLINE TO FILE REPLY BRIEF      -1                      Seattle, Washington 98101
       (US v. Steven Bolden; CR13-201RSM)                                      (206) 553-1100
